Case 3:20-cv-01239-KAD Document1 Filed 08/24/20 Page 1 of 4

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT

AARON D. BOUFFARD
VS. CIVIL ACTION NO.

ALEX RELYEA and
CITY OF DANBURY AUGUST 24, 2020

COMPLAINT

1. This is an action to redress the deprivation of rights secured to the
plaintiff by the Constitution and laws of the United States and the State of
Connecticut.

2. Jurisdiction of this court is invoked under the provisions of Sections
1331, 1343(3) and 1367(a) of Title 28 and Sections 1983 and 1988 of Title 42 of
the United States Code.

3. The plaintiff is an adult resident of the State of Connecticut.

4. During all times mentioned in this complaint, the defendant Alex
Relyea was an officer in the Police Department of Danbury, Connecticut. He is
sued only in his individual capacity. The defendant City of Danbury is a
municipal corporation in the State of Connecticut and at all times mentioned

herein was the employer of the defendant Alex Relyea. At all times herein

 
Case 3:20-cv-01239-KAD Document1 Filed 08/24/20 Page 2 of 4

mentioned, it was acting through its highest officials for purposes of police
discipline and training, including but not limited to Police Chief Patrick Ridenhour.

5. During all times mentioned in this Complaint, the defendants were
acting under color of law, that is, under color of the constitution, statutes, laws,
rules, regulations, customs and usages of the State of Connecticut.

6. On or about July 3, 2019, near Reserve Road in Danbury, Connecticut,
the defendant Relyea fired several bullets in rapid succession into the body of
the plaintiff, striking him twice in the back, and causing him to suffer severe
physical injuries. There was no need or justification for the use of so much
deadly force under the circumstances present at the time. The plaintiff was at
least twenty feet away from Relyea at the time of the shooting, Relyea had actual
knowledge that the plaintiff did not have a firearm, and the plaintiff was facing
away from Relyea; but despite that he shot the plaintiff in the back.

7. The defendant Relyea had a prior history of using excessive and
unreasonable deadly force. Less than one year previously, on or about
December 29, 2018, the defendant Relyea shot and killed Paul Arbitelle and shot
and wounded Arbitelle’s 74-year-old mother. Defendant Relyea is the only
Danbury police officer who has shot anyone in the line of duty in twenty years.

8. The defendant City of Danbury had actual knowledge of defendant

Relyea’s shooting of Paul Arbitelle and his mother while on duty and at the time

 
Case 3:20-cv-01239-KAD Document1 Filed 08/24/20 Page 3 of 4

he shot the plaintiff the official investigation of that killing had not even been
completed. Yet, despite that, the defendant City of Danbury allowed the
defendant Relyea to be on duty with a loaded gun while the investigation into his
recent use of deadly force still was in process, failed to provide him with
retraining, failed to evaluate his propensity for deadly violence, and failed either
to discipline or reassign him to duties in which he would not have the opportunity
to kill again.

9. In the manner described above, both defendants are jointly and
severally liable for the injuries inflicted upon the plaintiff. Both defendants are
responsible for the use by defendant Relyea of unreasonable and excessive
deadly force upon the plaintiff in violation of the Fourth Amendment to the United
States Constitution as enforced through Sections 1983 and 1988 of Title 42 of
the United States Code.

10. The actions of the defendants described above also violated the
plaintiff's rights under Connecticut law to be free from assault and police
brutality.

WHEREFORE, the plaintiff claims judgment against the defendants and
each of them, jointly and severally, for compensatory damages, punitive

damages, attorney fees and costs.

 
Case 3:20-cv-01239-KAD Document1 Filed 08/24/20 Page 4 of 4

THE PLAINTIFF

BY:

/s/ John R. Williams
JOHN R. WILLIAMS (ct00215)
51 Elm Street
New Haven, CT 06510
203.562.9931
Fax: 203.776.9494
jnv@johnrwilliams.com

 
